tcmemo_2006_214 united_states tax_court k m la botica pharmacy incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date larry m bakman and ronald s marks for petitioners ric d hulshoff loren b mark ronald s chun angelique m neal and daniel m whitley for respondent this supplemental memorandum opinion supplements our prior opinion in k m la botica pharmacy inc v commissioner tcmemo_2005_277 cases of the following petitioners are consolidated herewith khaled ahmed docket no khaled ahmed docket no and k m la botica pharmacy inc docket no supplemental memorandum opinion swift judge this matter is before us on the parties’ dispute as to entry of decisions pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in our prior opinion we held that for and petitioner k m la botica inc k m and for and petitioner khaled ahmed ahmed were liable under sec_6663 for civil_fraud and we held that for ahmed was liable under sec_6651 for civil_fraud at trial the parties among other things stipulated that for and several corporations associated with ahmed were to be treated as ahmed’s nominees and that the nominee corporations’ income and expenses were to be attributed to ahmed individually the parties also stipulated the amounts of income in the parties’ stipulation the parties also stipulated that the mere fact that ahmed had conceded the nominee status of the various corporations would have no bearing on the issue of fraud the stipulation however expressly preserved respondent’s right to argue and the court to find that the corporations in fact constituted ahmed’s nominees and that such a finding could be used to support a finding of fraud in our prior opinion and independently of the parties’ stipulation we made specific findings_of_fact that the corporations were ahmed’s nominees and we went further we found as follows continued and expenses to be charged to each petitioner for each year in issue as a result of the above stipulations the parties represented to the court that the court needed to decide only whether petitioners for the years in issue were liable for civil_fraud ahmed however in his pending rule_155_computations and related briefs makes several meritless arguments in an apparent attempt to alter the parties’ stipulations for example ahmed argues that he is entitled to additional deductions that different amounts of income should be charged to ahmed than the amounts reflected in the parties’ stipulations that in certain years ahmed should compute his individual income_tax_liability as if he were a corporation and that respondent should not be allowed to submit computations that differ from respondent’s proof of claims filed previously with the bankruptcy court continued hereinafter we sometimes refer to the above entities formed by ahmed as the nominee entities -- reflecting the fact that ahmed during at least and personally and solely managed and controlled essentially all significant aspects of the operations and activities of the pharmacies the medical clinics and the medical laboratory that ahmed treated the nominee entities as his alter ego and that for federal_income_tax purposes for and all income and expenses of the nominee entities are to be charged to ahmed personally we reject each of ahmed’s arguments rule proceedings cannot be used to raise new issues that were not litigated at the trial of a case or to relitigate issues that were previously decided rule c 91_tc_683 affd on this issue 897_f2d_334 8th cir 79_tc_933 below we address in more detail disputed items relating to the parties’ respective rule_155_computations ahmed sec_6651 addition_to_tax ahmed untimely filed his and his wife’s joint federal_income_tax return the parties did not stipulate nor did we decide in our opinion whether for ahmed is liable for the sec_6651 addition_to_tax determined by respondent in the notice_of_deficiency ahmed however did not introduce evidence at the trial and he did not argue on brief that he had reasonable_cause for failure to timely file his joint federal_income_tax return arguments not made on brief may be deemed abandoned 121_tc_308 we treat ahmed as having abandoned this issue some items we address for purposes of clarification even though they may not be appropriately raised in this rule proceeding for ahmed is liable for the sec_6651 addition_to_tax ahmed sec_6651 addition_to_tax ahmed now alleges for the first time that he obtained an extension until date to file his and his wife’s joint federal_income_tax return because he filed the return on date ahmed contends that he should not be held liable for a sec_6651 fraudulent_failure_to_file addition_to_tax in his petition although ahmed made a general claim that he timely filed his federal_income_tax returns for through ahmed did not specifically assign error to respondent’s imposition of the sec_6651 addition_to_tax for based on an alleged extension of time to file further at trial on brief and in his proposed findings_of_fact ahmed did not assert that he obtained a valid extension of time to file his joint federal_income_tax return nor did ahmed argue that the alleged extension made imposition of the sec_6651 addition_to_tax inappropriate we conclude that ahmed abandoned this argument see mendes v commissioner supra further to be valid form_4868 application_for automatic_extension of time to file u s individual_income_tax_return must show the full amount properly estimated as tax for the year sec_1_6081-4 income_tax regs if the estimate of tax is not reasonable then the extension request even if granted will be void 102_tc_632 ahmed did not introduce into evidence the allegedly filed form_4868 and we are therefore unable to determine whether ahmed reasonably estimated his tax_liability we infer from ahmed’s failure to introduce the allegedly filed form_4868 that the evidence would be detrimental to ahmed see 6_tc_1158 affd 162_f2d_513 10th cir for purposes of computing ahmed’s sec_6651 fraudulent_failure_to_file addition_to_tax ahmed’s joint federal_income_tax return is to be treated as filed untimely self-employment taxes ahmed argues that for and self-employment taxes should not be imposed on the stipulated collapsed income charged to him from the nominee corporations sec_1401 imposes a self-employment_tax on individuals’ self-employment_income self-employment_income is defined as the net_earnings_from_self-employment which i sec_4 ahmed in his rule computation made several alternative arguments relating to the length of the applicable_period for computing the sec_6651 addition_to_tax ahmed’s arguments are without merit and ahmed’s joint federal_income_tax return is to be treated as filed more than months past the due_date defined as the net_income derived by an individual from any trade_or_business carried on by such individual sec_1402 and b exceptions from inclusion in net_earnings_from_self-employment are construed narrowly 60_tc_829 as explained in our prior opinion because he completely controlled all aspects of the nominee corporations and because he treated the nominee corporations as his alter ego in connection with his trade_or_business of providing medical services and products and other related activities ahmed earned the income that was collapsed and charged to him personally because ahmed earned the collapsed income in his trade_or_business the income constitutes net_earnings_from_self-employment and thus self- employment income as explained at trial ahmed stipulated that the collapsed income from the nominee corporations would be treated as earned by ahmed individually the stipulation does not indicate that the collapsed trade_or_business income should be treated differently from other trade_or_business income earned by ahmed respondent in his notice_of_deficiency determined that self-employment taxes should be imposed on income collapsed from the nominee corporations on brief ahmed did not specifically argue that respondent improperly imposed self-employment taxes on the collapsed income and we therefore conclude that ahmed abandoned this argument see mendes v commissioner t c pincite further even though ahmed now argues that he should not be liable for self-employment taxes on the initial computations that ahmed submitted to the court ahmed himself calculated self- employment_taxes on the collapsed income crediting of nominee payments for purposes of determining the penalty and additions to tax for and in calculating ahmed’s and penalty and additions to tax neither party in the initial rule_155_computations credited ahmed for the nominee corporations’ and income_tax payments we conclude that because ahmed is being charged with the nominee corporations’ income and expenses in calculating ahmed’s and penalty and additions to tax it is appropriate to credit ahmed individually with the amounts paid_by the nominee corporations as federal income taxes for each year ahmed is to be so credited in calculating ahmed’s sec_6651 and sec_6651 additions to tax ahmed is to be credited only with those payments made by the nominee corporations prior to the due dates of ahmed’s respective federal_income_tax returns see sec_6651 income_tax payments and application the parties disagree as to the income_tax payments to be credited to ahmed after reviewing the parties’ computations it appears that respondent’s computations correctly reflect the income_tax payments to be credited to ahmed we so hold we have considered all arguments made herein by ahmed and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing appropriate decisions will be entered
